     Jeffrey L. Galliher, Esq.
 1
     Nevada Bar No. 8078
 2   THE GALLIHER LAW FIRM
     1850 East Sahara Avenue, Suite 107
 3   Las Vegas, Nevada 89104
     Telephone: (702) 735-0049
 4   Facsimile: (702) 735-0204
 5   jgalliher@galliherlawfirm.com
     Attorney for Plaintiffs
 6
                                  UNITED STATES DISTRICT COURT
 7
                                         DISTRICT OF NEVADA
 8
                                                       CASE NO.      2:15-cv-02334-RFB-NJK
 9 JUDY DONATELL, individually; JUDY
   DONATELL, as Special Administrator of the
10 Estate of ANGELA DAWN DONATELL,
   deceased; JUDY DONATELL, as the
11 Guardian Ad Litem for X.M., a
   minor, under 14 years of age,
12
   Plaintiff,
13
   v.
14
   THE CITY OF LAS VEGAS, a political
15 subdivision of the state of Nevada, et. al.,
16 Defendants
17
18
19     STIPULATION FOR EXTENSION OF TIME TO FILE AMENDED PETITION AND
           APPLICATION FOR ORDER FOR COMPROMISE OF MINOR’S CLAIM
20
21          IT IS HEREBY STIPULATED AND AGREED by the parties, through their respective
22 counsel, that the time period for Plaintiffs to file an Amended Petition and Application for Order for
23 Compromise of Minor’s Claim be extended from January 9, 2019 to January 11, 2019. This
24 extension is requested because the Plaintiffs need additional time to obtain a cost detail from the
25 Potter Law Offices, and the fully executed settlement agreement has not yet been received from
26 Defendants.
27 / / /
28 / / /
 1        This is the first request for an extension of time for Plaintiffs to file an Amended Petition for
 2 Order for Compromise of Minor’s Claim.

 3

 4   DATED this 9th day of January, 2019.           DATED this 9th day of January, 2019.

 5   THE GALLIHER LAW FIRM                          LAS VEGAS CITY ATTORNEY
 6

 7   /s/ Jeffrey L. Galliher                        /s/ Philip R. Byrnes
     Jeffrey L. Galliher, Esq.                      Bradford R. Jerbic, Esq.
 8   Nevada Bar No. 8078                            Nevada Bar No. 1056
     1850 East Sahara Avenue, Suite 107             Philip R. Byrnes, Esq.
 9   Las Vegas, Nevada 89104                        Nevada Bar No. 166
     Attorney for Plaintiffs                        495 South Main Street, Sixth Floor
10
                                                    Las Vegas, NV 89101
11                                                  Attorneys for City Defendants

12

13   DATED this 9th day of January, 2019.

14   LEWIS BRISBOIS BISGAARD & SMITH LLP
15

16    /s/ Amanda J. Brookhyser
     Amanda J. Brookhyser, Esq.
17   Nevada Bar No. 11526
     S. Brent Vogel, Esq.
18   Nevada Bar No. 6858
     6385 S. Rainbow Blvd., Suite 600
19
     Las Vegas, NV 89118
20   Attorneys for Correct Care Solutions

21
                                                 IT IS SO ORDERED.
22

23                                               ______________________________________
                                                 RICHARD F. BOULWARE, II
24
                                                 UNITED STATES DISTRICT JUDGE
25                                                January 9, 2019
                                                 _____________________
                                                 DATE
26
27

28
                                                     2
